Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 15, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160121(16)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  CHERYL MARIE LYNCH,                                                                                   Megan K. Cavanagh,
           Plaintiff,                                                                                                    Justices

  v                                                                  SC: 160121
  STATE OF MICHIGAN, COURT OF APPEALS
  JUDGES, COURT OF CLAIMS JUDGE, 5TH
  DISTRICT COURT JUDGE, 2ND CIRCUIT
  COURT JUDGE, BERRIEN COUNTY
  PROSECUTOR, and MICHIGAN ATTORNEY
  GENERAL,
             Defendants.
  _________________________________________/

        On the order of the Chief Justice, the motion of plaintiff to file a reply to defendants’
  answer by December 17, 2019 is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 15, 2019

                                                                                Clerk